DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election without traverse of Species 1 (Figs. 1-19), Subspecies A (Fig. 12) in the Response to Election / Restriction reply filed on July 27, 2021 is acknowledged.  Applicants have described that Claims 1-4 read on the elected species/subspecies (p. 1, second full paragraph of Applicants’ reply).  Applicants’ election is made FINAL.  Claims 5-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. 

Status of the Claims
Claims 1-8 are pending with Claims 5-8 being withdrawn to a non-elected invention as previously described above leaving Claims 1-4 for examination on the merits in the U.S. non-provisional application.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				an introduction groove of the vane body (Claim 4, lines 1 and 2; the specification describes introduction grooves 184, 194 for the seal member in Fig. 12 (¶  0189) and introduction grooves 184, 194 of the vane member as shown in Fig. 19 (¶s 0278 and 0279), however, introduction grooves 184, 194 of the vane member (170, Fig. 19) are not shown illustrated in Fig. 19 and it is also not understood why these reference numerals for the introduction grooves of the vane member have the same reference numerals as the introduction grooves of the seal member shown in Fig. 12)   
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR INCLUDING ROTATING BODY HAVING AXIALLY MOVING VANE CONTAINING AXIAL SEALING MEMBERS 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims depending thereon
	The phrase “a vane inserted in a vane groove” (Claim 1, line 8) in combination with a later phrase “a vane body inserted in the vane groove” (Claim 1, line 14) makes the claim indefinite in that with the vane previous inserted in a vane groove it is not understood how later in the claim that a vane body of the vane can also be inserted in a vane groove.  One way to obviate this rejection is to further amend the claim as follows: 
	‘a vane including a vane body, the vane body being inserted in the vane groove’ (Claim 1, line 8) and, 
	‘the vane includes
		the [[inserted vane body [[

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-014250A (Uchida et al.; published on January 22, 2015) (UCHIDA) in view of KR10-2004-0043678A (Byun Sang; published on May 24, 2005) (BYUN SANG).  
	The citations in relation to JP2015-014250A and KR10-2004-0043678A are from the corresponding English translations of these documents that are included in the information disclosure statement of these documents filed on February 3, 2020 and May 18, 2021.
	 In reference to Claim 1, UCHIDA teaches:
		A compressor (compressor 1, title, English Abstract, ¶ 0023, line 1, Figs. 1-6) comprising: 
			a rotary shaft (shaft 12, ¶ 0023, line 2 and ¶ 0029, line 1, Figs. 2, 3, and 6); 
			a rotating body (rotor 13, ¶ 0023, line 2 and ¶ 0031) that is configured to rotate together with the rotary shaft (12) and includes a rotating body surface (axial end surface(s) of rotor 13, Figs. 2 and 6), which intersects with an axial direction of the rotary shaft (12), and a vane groove (slit groove 13a, ¶ 0032, line 1 and ¶ 0033, Fig. 2) and; 
			a fixed body (side plate 16, ¶ 0023, line 2, Fig. 6) that is configured not to rotate together with the rotary shaft (12) and includes a fixed body surface (front cam surface16a, ¶ 0036, last two lines), which faces the rotating body surface (axial end surface(s) of rotor 13) in the axial direction (left-to-right direction as shown in Fig. 6); 
			a vane (flat plate-like vane 14, ¶ 0033, line 1, Figs. 3 and 6) that is inserted in the vane groove (13a) and configured to rotate together with the rotating body (13) while moving in the axial direction (English Abstract, line 6 and ¶ 0033 and ¶ 0041, last two lines); and 
			a compression chamber (Abstract, lines 7-10, and which includes front side compression cavity 23b and rear side compression cavity 23c, ¶s 0068-0071) that is defined by the rotating body surface (axial end surface(s) of rotor 13) and the fixed body surface (16a) and in which suction and compression of fluid is performed (¶ 0066) when the vane (14) rotates while moving in the axial direction (English Abstract, line 6 and ¶ 0033 and ¶ 0041, last two lines), wherein
			the vane (14) includes 
				a vane body (the structural body of 14 defined by the external surfaces of 14, Fig. 3) inserted in the vane groove (13a).  
UCHIDA does not teach 				
			a sealing member attached to an end face in the axial direction of the vane body so as to be movable in the axial direction relative to the vane body,
			a back pressure space is located between the sealing member and the vane body, and 
			the sealing member is configured to be pressed by the back pressure space toward the fixed body surface so as to be in contact with the fixed body surface.  
BYUN SANG teaches a rotary compressor (title, English Abstract, Figs. 1-5) that includes	
			a sealing member (tip sealing 155, English Abstract, third to last line, Fig. 4) attached to an end face in the axial direction of the vane body (of rolling piston 150, English Abstract, line 4) so as to be movable in the axial direction relative to the vane body (of 150, 155 moves in the up and down direction as shown in the upper portion of Fig. 4),
			a back pressure space (space above the end of the lead line of reference numeral 152a in the upper portion of Fig. 4) is located between the sealing member (155) and the vane body (of surface 152a of 150), and 
			the sealing member (155) is configured to be pressed by the back pressure space (as shown by the black upwards pointing arrow in the upper portion of Fig. 4) toward the fixed body surface (32a) so as to be in contact with the fixed body surface (32a).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize the sealing member/back pressure space features as taught by BYUN SANG and incorporate these features in to the axial portions of the vane of the compressor of UCHIDA for at least the benefits of preventing leakage at the axial end(s) of the vanes and also prevent a shortened product life for the rotor by preventing undesired friction wear to the rotor as expressly described by BYUN SANG (¶ 26, last line and ¶ 27, lines 7-11).  
	In reference to Claim 2, UCHIDA further teaches that the compression chamber includes a first part chamber (23c) located on a trailing side of the vane in a rotation direction of the rotating body (13) and a second part chamber located on a leading side of the vane (14) in the rotation direction (English Abstract, 3rd to last line).  UCHIDA does not teach a sealing member and features associated therewith.  BYUN SANG teaches a rotary compressor (title, English Abstract, Figs. 1-5) that includes	
		the sealing member (155, Fig. 4) includes a seal attachment section (bottom portion of 155 in Fig. 4) attached to a body attachment section (152a) located in the end face of the vane body (150), and 
		the body attachment section (152a) and the seal attachment section bottom portion of 155 in Fig. 4) face each other in a circumferential direction of the rotary shaft (31).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the sealing member/body attachment section features as taught by BYUN SANG and incorporate these features in to the axial portions of the vane of the compressor of UCHIDA for at least the benefits of having a working sealing element that prevents leakage at the axial end(s) of the vanes and also prevents a shortened product life for the rotor by preventing undesired friction wear to the rotor as expressly described by BYUN SANG (¶ 26, last line and ¶ 27, lines 7-11).  

	In reference to Claim 3, UCHIDA does not teach the body attachment section/body attachment groove and features associated therewith.  BYUN SANG teaches a rotary compressor (title, English Abstract, Figs. 1-5) that includes	 
		the body attachment section (152a, Fig. 4) is a body attachment groove that is located in the end face of the vane body (of 150), has a width in a thickness direction of the vane (150), and extends in a radial direction of the rotary shaft (31, Fig. 1), 
		the body attachment groove (of 152a) includes a first body groove side surface and a second body groove side surface (Figs. 1 and 4), which is on the leading side of the first body groove side surface in the rotation direction (Figs. 1 and 4), 
		the sealing member (155) includes a seal body (structure of 155) that is in contact with the fixed body surface (of 150), 
		the seal attachment section (bottom portion of 155) is a seal attachment protrusion that protrudes from the seal body toward the end face of the vane body (of 150, Figs. 1 and 4), 
		the seal attachment protrusion includes a first seal protrusion side surface and a second seal protrusion side surface, which is on the leading side of the first seal protrusion side surface in the rotation direction (Figs. 1 and 4), 
		the seal attachment protrusion is inserted in the body attachment groove so that the sealing member is attached to the vane body (of 150, Figs. 1 and 4), and  
		the first seal protrusion side surface and the first body groove side surface face each other in the circumferential direction (Figs. 1 and 4).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the body attachment section/body attachment groove and features associated therewith as taught by BYUN SANG and incorporate these features in to the axial portions of the vane of the compressor of UCHIDA for at least the benefits of having a working sealing element that prevents leakage at the axial end(s) of the vanes and also prevents a shortened product life for the rotor by preventing undesired friction wear to the rotor as expressly described by BYUN SANG (¶ 26, last line and ¶ 27, lines 7-11).  
	In reference to Claim 4, UCHIDA does not teach an introduction groove and features associated therewith.  BYUN SANG teaches a rotary compressor (title, English Abstract, Figs. 1-5) that includes that the vane body (structure of 150, Fig. 4) has an introduction groove (groove spaces on the right and left sides of 155 are defined within 152a with the insertion of 155 that introduce fluid to the bottom space where the black arrow is disposed as shown in Fig. 4) configured to introduce fluid into the back pressure space from the second part chamber (Fig. 4).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the introduction groove and features associated therewith as taught by BYUN SANG and incorporate this feature in to the axial portions of the vane of the compressor of UCHIDA for at least the benefits of having a working sealing element that prevents leakage at the axial end(s) of the vanes and also prevents a shortened product life for the rotor by preventing undesired friction wear to the rotor as expressly described by BYUN SANG (¶ 26, last line and ¶ 27, lines 7-11).  


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US3838954, US2154456, US2020611, US7140853, and US5429084 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  
	US2020/0248689 is a corresponding case of the assignee that includes inventor Shinya Yamamoto who is also an inventor of the instant application and shows axially positioned sealing members associated with an axially moving vane in Figs. 22 and 23. 
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 7, 2021

/Mary Davis/Primary Examiner, Art Unit 3746